By the Court,

Savage, Ch. J.
The slander in this case was of a wanton and wicked character, imputing to the plaintiff a crime of the most atrocious nature; and when the great wealth of the defendant is taken into consideration, there is nothing in the case to induce the suspicion of prejudice, partiality or corruption on the part of the jury in finding a verdict against the defendant to the amount of $7000. In McConnell v. Hampton, 12 Johns. R. 234, where a verdict for $9000 was rendered in favor of the plaintiff in an action of false imprisonment, the court ordered a new trial; but in that case there were mitigating circumstances ; here there are none. The order to stay proceedings is therefore vacated, and the plaintiff is at liberty to enter judgment upon the verdict, notwithstanding the case made.